DeBRULER, Justice,
dissenting.
The plea of guilty was accepted on March 14, 1983, after the effective date of the rule announced in German v. State (1981), Ind., 428 N.E.2d 284, requiring strict compliance by the trial courts of the State with the provisions of the guilty plea statute then existing, which statutory provisions were declared required by due process of law in the case of Austin v. State (1984), Ind., 468 N.E.2d 1027. Both of these cases were recently overruled in White v. State (1986), Ind., 497 N.E.2d 893. For the reasons stated in my dissent in White v. State supra, I would reverse and remand and require that post-conviction relief be granted in the form of permission to withdraw the plea of guilty.
At the time of this plea of guilty, the court receiving the plea was operating under a statutory mandate to personally address criminal defendants and to inform them of the minimum sentences for the crimes with which they are charged and also to inform them that prior convictions can result in moving a sentence upward toward the maximum possible sentences. 1.C. 85-85-1-2. The trial court accepted these pleas without accomplishing this chore. I regard the guilty plea statute as *746requiring courts to provide a record of work done from which it may be rationally concluded that the mind of the accused has been illumined with information such as minimum possible sentences and the potential effect of prior convictions on sentences and that he has therefore had a decent opportunity to explore these factors and the manner in which they may relate to other factors, before waiving his right to a trial. At this point in time it is not possible to conclude that appellant made a truly informed decision to plead guilty. The sickness here is the unillumined mind; the cure is the judicial administration of information.